Action by a member of a local union to obtain a vacatur of his suspension and the restoration of Ms rights and to restrain the defendants in respect thereto. Order denying motion to dismiss the complaint on the ground that plaintiff has an adequate remedy within Ms orgamzation and has failed to exhaust tMs remedy and that the court has no jurisdiction herein, affirmed, with ten dollars costs and disbursements, with leave to appellant to answer witMn ten days from the entry of the order herein. No opimon. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.